Exhibit 10.1

State Street Corporation

Management Supplemental Retirement Plan

Second Amendment and Restatement, Effective January 1, 2008



--------------------------------------------------------------------------------

STATE STREET CORPORATION

MANAGEMENT SUPPLEMENTAL RETIREMENT PLAN

Second Amendment and Restatement, Effective January 1, 2008

 

1. Purpose. This Management Supplemental Retirement Plan was adopted effective
October 1, 1987 (as the State Street Corporation Supplemental Executive
Retirement Plan) in order to increase the overall effectiveness of the Company’s
executive compensation program so as to attract, retain, and motivate qualified
senior management personnel, by providing benefits that are consistent with the
particular needs of such personnel, and that are supplemental to benefits
provided under the State Street Retirement Plan. The Plan was previously amended
and restated, effective January 1, 2008. Except as otherwise specified herein,
this document amends and restates the provisions of the Plan, effective
January 1, 2008.

 

2. Status of Plan. The Plan is intended to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of
ERISA, and shall be interpreted and administered consistent with that intent.
The Plan is intended to be operated in accordance with the requirements
applicable to a “nonqualified deferred compensation plan” under Section 409A of
the Code and the regulations thereunder and shall be interpreted and
administered consistent with that intent.

 

3. Definitions. When used herein, the following words shall have the meanings
indicated below. Terms not defined herein shall have the meanings assigned to
them in the State Street Retirement Plan, as from time to time amended and in
effect.

 

  (a) Actuarial Equivalent means a benefit of equal value to the benefit which
otherwise would have been provided, determined on the basis of the actuarial
assumptions and methods then in use under the Retirement Plan.

 

  (b) Business Day means each day that the New York Stock Exchange is open for
business.

 

  (c) Committee means the Executive Compensation Committee of the Board of
Directors of State Street.

 

  (d) Company means State Street and, as used herein, shall be deemed to include
any subsidiary or affiliate of State Street that is a participating employer
under the Retirement Plan.



--------------------------------------------------------------------------------

  (e) Disabled means, for any Participant, that the Participant, prior to
Separation from Service, as determined in the sole discretion of the Committee:

 

  (i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

 

  (ii) is, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 6 months under an accident and health
plan covering employees of the Employer.

 

  (f) Executive Plan means the State Street Corporation Executive Supplemental
Retirement Plan (formerly the State Street Corporation Supplemental Defined
Benefit Pension Plan), as amended and restated January 1, 2008.

 

  (g) Participant means any individual described in Section 4.

 

  (h) Plan means this State Street Corporation Management Supplemental
Retirement Plan (formerly the State Street Corporation Supplemental Executive
Retirement Plan), as from time to time amended and in effect.

 

  (i) Retirement Plan means the State Street Retirement Plan, as from time to
time amended and in effect.

 

  (j) Retirement Plan Benefit means the benefit actually payable under the
Retirement Plan to a Participant or a Participant’s Beneficiary.

 

  (k) Separation from Service means a separation from service, within the
meaning of Treas. Regs. §1.409A-1(h), with State Street and any other company
that would be treated as a single employer with State Street under the first
sentence of Treas. Regs. §1.409A-1(h)(3); and correlative terms shall be
construed to have a corresponding meaning.

 

  (l) Supplemental Plan Benefit means the benefit payable to a Participant or a
Beneficiary hereunder.

 

4. Participation. Any individual who was participating in the Plan as of
December 31, 2007 (including, for the avoidance of doubt, any individual with
vested but unpaid benefits under the Plan) shall be a Participant in the Plan
effective January 1, 2008. Participation in the plan is terminable by the
Committee in its discretion upon written notice to the Participant and
termination shall be effective as of the date contained therein, but in no event
earlier than the date of such notice. Notwithstanding anything herein to the
contrary, no individual may become a Participant under this Plan after
December 31, 2007.

 

5. Amount of Benefits. Benefits shall be payable hereunder only to
(a) Participants who have a Separation from Service on or after their Normal
Retirement Date, and their Spouses or other Beneficiaries; (b) Participants who
have a Separation from Service prior

 

2



--------------------------------------------------------------------------------

 

to January 1, 2008 after having completed at least five years of Vesting
Service, or on or after January 1, 2008 after having completed at least three
years of Vesting Service, and their Spouses or other Beneficiaries;
(c) Participants who become Disabled, and their Spouses or other Beneficiaries;
and (d) Spouses or other Beneficiaries of Participants who die while employed by
the Company. Benefits hereunder shall be paid in an amount equal to (1) minus
the sum of (2) and (3), where:

 

  (1) is the lump-sum Actuarial Equivalent of the Participant’s Retirement Plan
Benefit as it would be determined under the applicable provisions of the
Retirement Plan applied without regard to any provision of the Retirement Plan
or any requirement imposed by law upon qualified pension plans which limits the
benefits under the Retirement Plan to any maximum amount (including, without
limitation, the provisions of Section 415 of the Code) and without regard to any
such provision of the Retirement Plan or of law which limits the amount of
annual compensation of a Participant which may be taken into account in
determining benefits (including, without limitation, the provisions of
Section 401(a)(17) of the Code);

 

  (2) is the lump-sum Actuarial Equivalent of the Participant’s actual
Retirement Plan Benefit; and

 

  (3) is the portion, if any, of the amount determined under (1) above that is
determined with reference to Basic Credits under Section 4.4(b) of the
Retirement Plan, to the extent such portion reflects Base Pay in excess of
$500,000.

In the event that a Participant’s coverage under this Plan is terminated or
interrupted before the occurrence of any event described in the preceding
paragraph, but such Participant nevertheless continues in the employment of the
Company until the occurrence of such an event, the amount of his or her benefit
shall be adjusted by the Committee in a reasonable and consistent manner to
reflect such termination or interruption.

 

6. Time and Form of Payment. Benefits under the Plan shall be paid as follows:

 

  (a) A Participant whose Supplemental Plan Benefit commenced prior to
January 1, 2008 shall continue to receive his or her benefits in same form after
January 1, 2008.

 

  (b) A Participant who has a Separation from Service on or after January 1,
2008 shall be paid his or her Supplemental Plan Benefit in a single lump sum on
the first business day after the date that follows the Participant’s Separation
from Service by six months.

 

  (c) A Participant who had a Separation from Service prior to January 1, 2008
but whose Supplemental Plan Benefit has not been paid or commenced prior to
January 1, 2009 shall be paid his or her Supplemental Plan Benefit in a single
lump sum on July 1, 2009.

 

3



--------------------------------------------------------------------------------

  (d) Notwithstanding paragraphs (b) and (c) above, a Participant who is
entitled to payment under the Executive Plan and whose Supplemental Plan Benefit
has not been paid or commenced prior to January 1, 2008 shall be paid his or her
Supplemental Plan Benefit in three equal installments, on (i) the first Business
Day after the date that follows the date of the Participant’s Separation from
Service by six months, (ii) the first anniversary of the date of the
Participant’s Separation from Service (or if such date is not a Business Day,
the immediately following Business Day), and (iii) the second anniversary of the
date of the Participant’s Separation from Service (or if such date is not a
Business Day, the immediately following Business Day).

 

  (e) Notwithstanding paragraphs (b), (c) and (d) above, if a Participant
becomes Disabled and remains Disabled through the payment date specified in
(i) or (ii) below, the Participant’s unpaid Supplemental Plan Benefit shall be
distributed as follows:

 

  (i) if the Participant is entitled to benefits under the Executive Plan
payable pursuant to the provisions set forth in Exhibit A to the Executive Plan,
then upon the Participant’s becoming Disabled before benefits have commenced
under paragraph (d), and provided the Participant remains Disabled through the
first payment date described in this paragraph (e)(ii), the Participant’s
Supplemental Plan Benefit shall be paid in three equal installments, with the
first installment being paid by the later of (A) the end of the calendar year in
which the Participant becomes Disabled, and (B) the fifteenth day of the third
month following the date on which the Participant becomes Disabled, and the
remaining installments being paid on the first and second anniversaries of the
first payment date, provided, that if either the first or the second anniversary
of the first payment date is not a Business Day, payment shall be made on the
immediately following Business Day; and

 

  (ii) if the Participant is not entitled to benefits under the Executive Plan
payable pursuant to the provisions set forth in Exhibit A to the Executive Plan,
the Participant’s unpaid Supplemental Plan Benefit shall be paid in a single
lump sum, by the later of (A) the end of the calendar year in which the
Participant becomes Disabled, and (B) the fifteenth day of the third month
following the date on which the Participant becomes Disabled, provided the
Participant has remained Disabled through the date of payment.

 

  (f) Notwithstanding paragraphs (b), (c), (d) and (e) above, a Participant’s
unpaid Supplemental Plan Benefit shall be distributed in a single lump sum cash
payment to the Participant’s Beneficiary or Beneficiaries as soon as practicable
(and in all events within 90 days) following the Participant’s death.

 

  (g) Notwithstanding anything to the contrary in the Plan, in the event a
Participant who has Separated from Service subsequently returns to employment
with the

 

4



--------------------------------------------------------------------------------

  Company, payment of the Participant’s Supplemental Plan Benefit accrued prior
to such Separation from Service shall not be suspended or otherwise delayed.

 

7. Administration and Claims. The complete authority to control and manage the
operation and administration of the Plan shall be placed in the Committee. The
determination of the Committee as to any disputed question shall be conclusive.
All actions, decisions and interpretations of the Committee shall be performed
in a uniform and non-discriminatory manner. The Committee has established the
procedures set forth on Exhibit A for determining claims for benefits under the
Plan. The Committee may modify or update Exhibit A from time to time without any
amendment under Section 9 being required.

 

8. Miscellaneous.

 

  (a) Source of payments. All payments hereunder shall be paid from the general
assets of State Street, including for this purpose, if State Street in its sole
discretion so determines, assets of one or more trusts established to assist in
the payment of benefits hereunder. Any trust established pursuant to the
preceding sentence shall provide that trust assets remain subject to the
employer’s general creditors in the event of insolvency or bankruptcy and shall
otherwise contain such terms as are necessary to ensure that they do not
constitute a “funding” of the Plan for purposes of the Code or ERISA.

 

  (b) Certain tax matters. Payments hereunder shall be reduced by required tax
withholdings. If any portion of a Participant’s Supplemental Plan Benefit is
determined by the Committee to be includible by reason of Section 409A in a
Participant’s or Beneficiary’s income prior to the time provided for payment
under paragraph 6 above, such portion shall be paid to the Participant or
Beneficiary as soon as practicable.

 

  (c) Inalienability of benefits. Except as required by law, no benefit under,
or interest in, the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void. Neither the Participant, nor a Spouse, nor any
Beneficiary shall be entitled to have such payments commuted or made otherwise
than in accordance with the provisions of the Plan.

 

  (d) Reclassification of Employment Status. Notwithstanding anything herein to
the contrary, an individual who is not characterized or treated as a common law
employee by the Company shall not be eligible to participate in the Plan.
However, in the event that such an individual is reclassified or deemed to be
reclassified as a common law employee, the individual shall be eligible to
participate in the Plan as of the Entry Date coinciding with or next following
the reclassification date (to the extent such individual otherwise qualifies as
an to participate in the Plan). If the effective date of any such
reclassification is prior to the actual date of such reclassification, in no
event shall the reclassified individual be eligible to participate in the Plan
retroactively to the effective date of such reclassification.

 

5



--------------------------------------------------------------------------------

  (e) No right of employment. Nothing contained herein, nor any action taken
under the provisions hereof, shall be construed as giving any Participant the
right to be retained in the employ of the Company.

 

  (f) Headings. The headings of the sections in the Plan are placed herein for
convenience of reference, and, in the case of any conflict, the text of the
Plan, rather than such heading, shall control.

 

  (g) Construction. The Plan shall be construed, regulated, and administered in
accordance with the laws of the Commonwealth of Massachusetts and applicable
federal laws.

 

9. Amendment or Discontinuance. The Committee may amend or discontinue this Plan
at any time without prior notice of intent. However, the Company undertakes to
ensure that this Plan will be binding upon any present or future parent,
subsidiary or affiliate of the Company or any person, firm or corporation with
which the Company may be merged or consolidated or which may acquire all or
substantially all of the assets of the Company. No amendment or discontinuance
of the Plan shall deprive any Participant who has had a Separation from Service,
or any Spouse or other Beneficiary of a deceased Participant, of any
Supplemental Plan Benefits to which he or she was entitled under the Plan as in
effect immediately prior to such amendment or discontinuance, and no
discontinuance or amendment shall adversely affect the Supplemental Plan Benefit
accrued hereunder by any Participant prior to the effective date of such
amendment. For purposes of this Section 9, the Supplemental Plan Benefit accrued
by a Participant at the time of any amendment or discontinuance shall be deemed
to be the benefit to which the Participant would have been entitled under the
provisions of Section 5 if the Participant had Separated from Service on the
date of such amendment or discontinuance.

Executed this 30th day of December, 2008.

 

STATE STREET CORPORATION By:   /s/ Alison A. Quirk   Executive Vice President

 

6



--------------------------------------------------------------------------------

Exhibit A

STATE STREET CORPORATION

DEFERRED COMPENSATION PLAN CLAIMS PROCEDURES

(Amended and Restated Effective January 1, 2008)

These Claims Procedures for filing and reviewing claims have been established
and adopted for the State Street Corporation Management Supplemental Savings
Plan, and the State Street Corporation Management Supplemental Retirement Plan
(each, a “Plan,” and together, the “Plans”) and are intended to comply with
Section 503 of ERISA and related Department of Labor regulations. These amended
and restated Claims Procedures are effective for claims made under the Plans on
or after January 1, 2008.

1. In General. Any employee or former employee, or any person claiming to be a
beneficiary with respect to such a person, may request, with respect to any of
the Plans:

 

  a) a benefit payment,

 

  b) a resolution of a disputed amount of benefit payment, or

 

  c) a resolution of a dispute as to whether the person is entitled to the
particular form of benefit payment.

A request described above and filed in accordance with these Procedures is a
claim, and the person on whose behalf the claim is filed is a claimant. A claim
must relate to a benefit which the claimant asserts he or she is already
entitled to receive or will become entitled to receive within one year following
the date the claim is filed.

2. Effect on Benefit Requests in Due Course. Each Plan has established
procedures for benefit applications, selection of benefit forms, designation of
beneficiaries, determination of qualified domestic relations orders, and similar
routine requests and inquiries relating to the operation of the Plan.

3. Filing of Claims.

 

  a) Each claim must be in writing and delivered by hand or first-class mail
(including registered or certified mail) to the Plan Administrator, at the
following address:

GHR U.S. Benefits Planning

State Street Corporation

c/o Vice President, GHR-U.S. Benefits Planning

2 Avenue de Lafayette, LCC lE

Boston, MA 02111-1724

A claim must clearly state the specific outcome being sought by the claimant.

 

  b) The claim must also include sufficient information relating to the identity
of the claimant and such other information reasonably necessary to allow the
claim to be evaluated.

 

  c) In no event may a claim for benefits be filed by a Claimant more than 120
days after the applicable “Notice Date,” as defined below.

 

7



--------------------------------------------------------------------------------

  i) In any case where benefits are paid to the Claimant as a lump sum, the
Notice Date shall be the date of payment of the lump sum.

 

  ii) In any case where benefits are paid to the Claimant in the form of an
annuity or installments, the Notice Date shall be the date of payment of the
first installment of the annuity or payment of first installment.

 

  iii) In any case where the Plan (prior to the filing of a claim for benefits)
determines that an individual is not entitled to benefits (for example (without
limitation) where an individual terminates employment and the Plan determines
that he has not vested) and the Plan provides written notice to such person of
its determination, the Notice Date shall be the date of the individual’s receipt
of such notice.

 

  iv) In any case where the Plan provides an individual with a written statement
of his account as of a specific date or the amounts credit to, or charged
against, his account within a specified period, the Notice Date with regard to
matters describe in such statement shall be the date of the receipt of such
notice by such individual (or beneficiary).

4. Processing of Claims. A claim normally shall be processed and determined by
the Plan Administrator within a reasonable time (not longer than 90 days)
following actual receipt of the claim. However, if the Plan Administrator
determines that additional time is needed to process the claim and so notifies
the claimant in writing within the initial 90-day period, the Plan Administrator
may extend the determination period for up to an additional 90 days. In
addition, where the Plan Administrator determines that the extension of time is
required due to the failure of the claimant to submit information necessary in
order to determine the claim, the period of time in which the claim is required
to be considered pursuant to this Paragraph 4 shall be tolled from the date on
which notification of the extension is sent to the claimant until the date on
which the claimant responds to the request for additional information. Any
notice to a claimant extending the period for considering a claim shall indicate
the circumstances requiring the extension and the date by which the Plan
Administrator expects to render a determination with respect to the claim. The
Plan Administrator shall not process or adjudicate any claim relating
specifically to his or her own benefits under a Plan.

5. Determination of Claim. The Plan Administrator shall inform the claimant in
writing of the decision regarding the claim by registered or certified mail
posted within the time period described in Paragraph 4. The decision shall be
based on governing Plan documents. If there is an adverse determination with
respect to all or part of the claim, the written notice shall include:

 

  a) the specific reason or reasons for the denial,

 

  b) reference to the specific Plan provisions on which the denial is based,

 

  c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary,

 

  d) reference to and a copy of these Procedures, so as to provide the claimant
with a description of the relevant Plan’s review procedures and the time limits
applicable to such procedures, a description of the claimant’s rights regarding
documentation as described in Paragraph 9, and

 

8



--------------------------------------------------------------------------------

  e) a statement of the claimant’s rights under Section 502(a) of ERISA to bring
a civil action with respect to an adverse determination upon review of an appeal
filed under Paragraph 6.

For purposes of these Procedures, an adverse determination shall mean
determination of a claim resulting in a denial, reduction, or termination of a
benefit under a Plan, or the failure to provide or make payment (in whole or in
part) of a benefit or any form of benefit under a Plan. Adverse determinations
shall include denials, reductions, etc. based on the claimant’s lack of
eligibility to participate in the relevant Plan. All decisions made by the Plan
Administrator under these Procedures shall be summarized in a report to be
maintained in the files of the Plan Administrator. The report shall include
reference to the applicable governing Plan provision(s) and, where applicable,
reference to prior determinations of claims involving similarly situated
claimants.

6. Appeal of Claim Denials – Appeals Committee. A claimant who has received an
adverse determination of all or part of a claim shall have 60 days from the date
of such receipt to contest the denial by filing an appeal. An appeal must be in
writing and delivered to the Plan Administrator. An appeal will be considered
timely only if actually received by the Plan Administrator within the 60-day
period or, if sent by mail, postmarked within the 60-day period. The timely
review will be completed by the Plan Administrator and should be sent to:

Benefit Plans Committee

State Street Corporation

c/o Vice President, GHR-U.S. Benefits Planning

2 Avenue de Lafayette, LCC lE

Boston, MA 02111-1724

The Appeals Committee shall meet at such times and places as it considers
appropriate, shall keep a record of such meetings and shall periodically report
its deliberations to the Plan Administrator. Such reports shall include the
basis upon which the appeal was determined and, where applicable, reference to
prior determinations of claims involving similarly situated claimants. The vote
of a majority of the members of the Appeals Committee shall decide any question
brought before the Appeals Committee.

7. Consideration of Appeals. The Appeals Committee shall make an independent
decision as to the claim based on a full and fair review of the record. The
Appeals Committee shall take into account in its deliberations all comments,
documents, records and other information submitted by the claimant, whether
submitted in connection with the appeal or in connection with the original
claim, and may, but need not, hold a hearing in connection with its
consideration of the appeal. The Appeals Committee shall consider an appeal
within a reasonable period of time, but not later than 60 days after receipt of
the appeal, unless the Appeals Committee determines that special circumstances
(such as the need to hold a hearing) require an extension of time. If the
Appeals Committee determines that an extension of time is required, it will
cause written notice of the extension, including a description of the
circumstances requiring an extension and the date by which the Appeals Committee
expects to render the determination on review, to be furnished to the claimant
before the end of the initial 60-day period. In no event shall an extension
exceed a period of 60 days from the end of the initial period; provided, that in
the case of any extension of time required by the failure of the claimant to
submit information necessary for the Appeals Committee to consider the appeal,
the

 

9



--------------------------------------------------------------------------------

period of time in which the appeal is required to be considered under this
Paragraph 7 shall be tolled from the date on which notification of the extension
is sent to the claimant until the date on which the claimant responds to the
Appeals Committee’s request for additional information.

8. Resolution of Appeal. Notice of the Appeals Committee’s determination with
respect to an appeal shall be communicated to the claimant in writing by
registered or certified mail posted within the time period described in
Paragraph 7. If the determination is adverse, such notice shall include:

 

  a) the specific reason or reasons for the adverse determination,

 

  b) reference to the specific plan provisions on which the adverse
determination was based,

 

  c) reference to and a copy of these Procedures, so as to provide the claimant
with a description of the claimant’s rights regarding documentation as described
in Paragraph 9, and

  d) a statement of the claimant’s rights under Section 502(a) of ERISA to bring
a civil action with respect to the adverse determination.

9. Certain Information. In connection with the determination of a claim or
appeal, a claimant may submit written comments, documents, records and other
information relating to the claim and may request (in writing) copies of any
documents, records and other information relevant to the claim. An item shall be
deemed relevant to a claim if it:

 

  a) was relied on in determining the claim,

 

  b) was submitted, considered or generated in the course of making such
determination (whether or not actually relied on), or

 

  c) demonstrates that such determination was made in accordance with governing
Plan documents (including, for this purpose, these Procedures) and that, where
appropriate, Plan provisions have been applied consistently with similarly
situated claimants.

The Plan Administrator shall furnish free of charge copies of all relevant
documents, records and other information so requested; provided, that nothing in
these Procedures shall obligate State Street Corporation (“State Street”), the
Plan Administrator, or any person or committee to disclose any document, record
or information that is subject to a privilege (including, without limitation,
the attorney-client privilege) or the disclosure of which would, in the Plan
Administrator’s judgment, violate any law or regulation.

10. Rights of a Claimant Where Appeal is Denied.

 

  a) The claimant’s actual entitlement, if any, to bring suit and the scope of
and other rules pertaining to any such suit shall be governed by, and subject to
the limitations of, applicable law, including ERISA. By extending to an employee
or former employee the right to file a claim under these Procedures, neither
State Street nor any person or committee appointed as Plan Administrator
acknowledges or concedes that such individual is a participant in any particular
Plan within the meaning of such Plan or ERISA, and reserves the right to assert
that an individual is not a participant in any action brought under
Section 502(a).

 

10



--------------------------------------------------------------------------------

  b) In no event may any legal proceeding regarding entitlement to benefits or
any aspect of benefits under the Plan be commenced later than the earliest of

 

  i) two years after the applicable Notice Date; or

 

  ii) one year after the date a claimant receives a decision from the Appeals
Committee regarding his appeal, or

 

  iii) the date otherwise prescribed by applicable law.

 

  c) Before any legal proceeding can be brought, a participant must exhaust the
claim appeals procedures as set forth herein.

11. Special Rules Regarding Disability. Certain benefits under the Plans are
contingent upon an individual’s incurring a disability. Where a claim requires a
determination by State Street as to whether an individual is “disabled” as
defined under the Plan, the additional rules set forth in Schedule 1 to these
Procedures shall apply to the claim. However, where disabled status is based
upon actual entitlement to benefits under a separate plan in which the
individual participates or is otherwise covered, the determination of such
status for purposes of each Plan shall be made under such separate disability
plan, and any claims or disputes as to disabled status under such plan or
program shall be resolved in accordance with the procedures established for that
purpose under the separate plan or program.

12. Authorized Representation. A claimant may authorize an individual to
represent him/her with respect to a claim or appeal made under these Procedures.
Any such authorization shall be in writing, shall clearly identify the name and
address of the individual, and shall be delivered to the Plan Administrator at
the address listed in Paragraph 3. On receipt of a letter of authorization, all
parties authorized to act under these Procedures shall be entitled to rely on
such authorization, until similarly revoked by the claimant. While an
authorization is in effect, all notices and communications to be provided to the
claimant under these Procedures shall also be provided to his/her authorized
representative.

13. Form of Communications. Unless otherwise specified above, any claim, appeal,
notice, determination, request, or other communication made under these
Procedures shall be in writing, with original signed copy delivered by hand or
first class mail (including registered or certified mail). A copy or advance
delivery of any such claim, appeal, notice, determination, request, or other
communication may be made by electronic mail or facsimile. Any such electronic
or facsimile communication, however, shall be for the convenience of the parties
only and not in substitution of a writing required to be mailed or delivered
under these Procedures, and receipt or delivery of any such claim, appeal,
notice, determination, request, or other written communication shall not be
considered to have been made until the actual posting or receipt of original
signed copy, as the case may be.

14. Reliance on Outside Counsel, Consultants, etc. The Plan Administrator and
the Appeals Committee may rely on or take into account advice or information
provided by such legal, accounting, actuarial, consulting or other professionals
as may be selected in determining a claim or appeal, including those individuals
and firms that may render advice to State Street or the Plans from time to time.

 

11



--------------------------------------------------------------------------------

15. Amendment of Procedures—Interpretation. These Procedures may be modified at
any time and from time to time by written action of the Plan Administrator and
shall be deemed automatically modified to incorporate any requirement
attributable to a change in the applicable Department of Labor regulations after
the date hereof. The Plan Administrator shall have complete discretion to
interpret and apply these Procedures, including, for purposes of applying these
Procedures, such regulations. Further, nothing in these Procedures shall be
construed to limit the discretion of the Plan Administrator or its designee to
interpret the Plans or, subject to the right of appeal of an adverse
determination, the finality of the decision of the Plan Administrator or its
designee, all as set forth in the Plans.

 

12



--------------------------------------------------------------------------------

Schedule 1

Special Rules Regarding Certain

Disability Claims

Pursuant to Paragraph 11 in the Claims Procedures, the following special rules
supplement the Claims Procedures and apply only in the case of a claim
(“Disability Claim”) which requires a determination by State Street as to
whether an individual is “disabled” as defined under the Plan.

Time to Process Claims. The Plan Administrator will process and inform the
claimant of the determination of the Disability Claim in accordance with
Paragraphs 4 and 5 of the Claims Procedures, except that a period of 45 days
shall apply instead of the initial 90 days in which to process and determine the
Disability Claim. This period may be extended initially by the Plan
Administrator for 30 days if the claimant is notified before the end of the
original 45-day period that the extension is necessary due to matters beyond the
control of the Plan Administrator. This 30-day extension period may be extended
by the Plan Administrator for an additional 30 days if the claimant is notified
before the end of the first 30-day extension that the extension is necessary due
to circumstances beyond the control of the Plan Administrator. Any notice of an
extension will explain the reason for the extension, when the Plan Administrator
expects to rule on the Disability Claim, the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the
Disability Claim, and any additional information needed to resolve those issues.
If the claimant is informed that he/she needs to provide additional information
necessary to resolve Disability Claim issues, the claimant will have 45 days
from the date he/she receives the extension notice to provide the additional
information.

Determination of Claim and Notice of Determination. If disabled status is based
on eligibility for benefits under a long-term disability plan maintained by
State Street, the Plan Administrator will determine which long-term disability
plan is the applicable plan for the claimant, and whether the claimant would be
certified as disabled under such long-term disability plan by applying the
standards and definitions used in the long-term disability plan. The Plan
Administrator may require and rely on the written report or certification from a
licensed physician selected or approved by the Plan Administrator. In addition
to the requirements of Paragraph 5 in the Claims Procedures, any written notice
of an adverse determination of a Disability Claim will include a copy of any
internal rules, guidelines, protocols, or other similar criteria that were
relied on in the decision-making, or a statement that the determination was
based on the applicable items mentioned above, and that copies of the applicable
items will be provided, free of charge, on the claimant’s request. In addition,
if the adverse determination is based on a medical necessity, experimental
treatment or similar exclusion or limit, the notice will contain an explanation
of the scientific or clinical judgment used in the determination, applying the
terms of the relevant long-term disability plan to the claimant’s medical
circumstances, or a statement that such explanation will be provided, free of
charge, upon the claimant’s request.

Appeal of a Claim Denial. Notwithstanding Paragraph 6 of the Claims Procedures,
a claimant who has received an adverse determination of all or part of a
Disability Claim shall have 180 days from the date of receipt to appeal the
denial (“Disability Appeal”). Notwithstanding Paragraph 7 of the Claims
Procedures, review of a Disability Appeal will be conducted by the Appeals
Committee without deference to the initial adverse benefit determination by the
Plan

 

13



--------------------------------------------------------------------------------

Administrator, and no member of the Appeals Committee will participate in the
review of a Disability Claim if such member made the adverse benefit
determination that is the subject of the Disability Appeal or is the subordinate
of the person who made such determinations.

If the adverse determination was based in whole or in part on a medical
judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the Appeals Committee shall consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment and who was not consulted in
connection with the initial claim denial (and who is not the subordinate of any
such person). Any medical or vocational experts whose advice was obtained will
be identified, without regard to whether the advice was relied upon in making
the benefit determination. Notwithstanding Paragraphs 7 and 8 of the Claims
Procedures, the Appeals Committee shall consider and communicate its
determination with respect to a Disability Appeal within a reasonable time, but
not later than 45 days after receipt of the Disability Appeal, unless special
circumstances require an extension for processing, in which case a decision will
be made within a 45-day extension period.

Resolution of Appeal. In addition to the information required by Paragraph 8 of
the Claims Procedures, any written notice by the Appeals Committee of an adverse
determination on a Disability Appeal will include a description of any specific
internal rules, guidelines, protocols, or other similar criteria that were
relied on in making the decision, or a statement that the decision was based on
the applicable items mentioned above, and copies of the applicable items will be
provided, free of charge, upon the claimant’s request. In addition, if the
adverse determination of the Disability Appeal is based on a medical necessity,
experimental treatment or similar exclusion or limit, the notice will contain an
explanation of the scientific or clinical judgment used in the determination,
applying the terms of the relevant long-term disability plan to the claimant’s
medical circumstances, or a statement that such explanation will be provided,
free of charge, at the claimant’s request.

 

14